MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-13-01063-CV

In the Interest of S.A.H., a Child            Appealed from the 245th District Court
                                              of Harris County. (Tr. Ct. No. 2006-
                                              75715).       Memorandum      Opinion
                                              delivered by Justice Brown. Chief
                                              Justice Frost and Justice Donovan also
                                              participating.
TO THE 245TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on November 18, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

       This cause, an appeal from the judgment in favor of appellee, Nicolas Froylan
Perez, signed November 13, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Mirna Leticia Alcantar, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.

        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, January 29, 2015.